IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-16-00179-CR

FREDERICK-WILLIAM: VAN HORN,
                                                                      Appellant
    v.

THE STATE OF TEXAS,
                                                                      Appellee


                               From the Municipal Court
                                  Ellis County, Texas
                              Municipal Court No. E0004327


                               MEMORANDUM OPINION


         Frederick-William: Van Horn has filed an 18 page document. It is difficult to

understand the procedural nature of the document, meaning what would be a proper

title for the document. It is also difficult to understand the legal arguments made in the

document. And it is also difficult to understand the specific relief and the factual and

legal basis for the relief sought. The document does not cite to a record.1



1We have attached as an appendix to this opinion selected verbatim quotes from the document. While the
quoted passages are in the order they occur in the document they are not the complete quote of the entire
        Van Horn is no stranger to us. We previously dismissed a petition for writ of

prohibition. See Van Horn v. State, No. 10-15-00394-CR, 2016 Tex. App. LEXIS 2605 (Tex.

App.—Waco 2016, pet. ref’d).            We were confronted with similar problems in that

proceeding.

        We have been able to determine that since the date of our prior opinion, Van Horn

sought review by the Court of Criminal Appeals. Discretionary review by the Court of

Criminal Appeals was refused. It also appears that the Waxahachie municipal court has

now prosecuted Van Horn on the charges filed against him, although we are still unable

to determine the precise nature of those charges. It further appears that Van Horn was

found guilty of the charged offenses on May 26, 2016.

        Although the document might appear to be more like a motion for rehearing, it is

clear that Van Horn wants to complain about the trial court’s decisions that occurred after

we dismissed the petition for writ of prohibition. Due to its extensive legal discussion,

although very lacking in factual information or connection of the factual and procedural

posture of the case to the legal discussion, the document appears to be a combined notice

of appeal and Van Horn’s brief. It will have the broadest possible effect at this juncture

if we simply consider it a notice of appeal.




discussion of the topic from the document. The purpose of the quoted passages is simply to give the reader
a feel for the nature of the document so as to understand this Court’s disposition of the current appeal.

Van Horn v. State                                                                                  Page 2
        We do not, however, have jurisdiction of direct appeals from municipal court

proceedings. See TEX. CONST. Art. V, § 6(a) (“Said Court of Appeals shall have appellate

jurisdiction co-extensive with the limits of their respective districts, which shall extend to

all cases of which the District Courts or County Courts have original or appellate

jurisdiction, under such restrictions and regulations as may be prescribed by law.”)

(emphasis added). Appeals from municipal court must be appealed to the County Court

at Law or County Court as appropriate for the particular county. See TEX. CODE CRIM.

PROC. ANN. art. 44.17 (West 2006) (“In all appeals to a county court from justice courts

and municipal courts other than municipal courts of record, the trial shall be de novo in

the trial in the county court, the same as if the prosecution had been originally

commenced in that court.”). Accordingly we must dismiss Van Horn’s appeal.2




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 15, 2016
Do not publish
[CR25]



2A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
either the day this Court’s judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).

Van Horn v. State                                                                                      Page 3
                                    No. 10-16-00179-CR

                                        APPENDIX

         Pleading & motion to reconsider to the Tenth Court & the Municipal
           Court, regarding Tenth Court March 10th, 2016 & April 14th, 2016
               Rulings & the Municipal Court Decision May 26th, 2016

                                             ***

Now Van Horn must pay to appeal, even though he is already properly on appeal,
accreting constitutional provisions & protections, &now must pay for the clerk’s record
again. [Page 2 of 18]

                                             ***

Jurisprudence is only a privilege, it’s not an absolute right of the state, especially when
someone such as I, has the Paramount & remedial right to the relief I Demand. [Page 3
of 18]

                                             ***

I do not waive my rights ever nor do I consent or acquiesce in any shape form or manner
to being defrauded of my rights thus your application of an adversary system or
jurisprudence in these matters simply put, means you actions are unconstitutional. [Page
3 of 18]

                                             ***

It is not in line with the intent of the law & thus it is unconstitutional to delay my justice
when it should certainly be clear that I have the evidence & the right & the law to
substantiate my right to the immediate relief I have adequately presented. Any
reasonably minded person can see what Waxahachie & this Tenth Court is doing is fraud,
unconstitutional, & prejudice, & deliberate delay. [Page 3 of 18]

                                             ***

There are multiple wrongs with setting this case for trial by the municipal judge Ed
Jendrzey for the 29th, of march 2016. & he still found me guilty. [Page 4 of 18]




Van Horn v. State                                                                       Page 4
                                             ***

A claim or defense is frivolous if a proponent can present no rational argument based
upon the evidence or law in support of that claim or defense. Of course rational argument
would certainly need to be within the principle, scope & intent of the law. [Page 4 of 18]

                                             ***

The state has not filed, in any manner, any document constituting a rebuttal, or argument
to controvert my pleading, in fact I have yet to get anything from her constituting a
documentary rebuttal which is just further grounds for why this suit against me must be
dismissed & no further malicious hearing set up or to attend & the current one must be
canceled. This situation is so far past ridicules: it’s completely unreasonable and not at
all sensible or acceptable. [Pages 4-5 of 18]

                                             ***

How could you this Tenth court possibly consider to have any legal right or justification
to participate in the theft of my dad’s home, or the denial of his remedial right to its return
to him, or my right to be free of this kind of malicious prosecution in lue of these factors
as are plead throughout the various records. [Page 5 of 18]

                                             ***

My point is, even though these two defenses are addressed separately as to proofs
required, they fail at the same basic problems; both are based on some attribute of an
invalid final judgment & the judge had no authority, thus neither element has any
validity. No Judicial authority, No valid judgment.

Where is Defendants standing? [Page 6 of 18]

                                             ***

All judges are bound by the supremacy clause of the Constitution to uphold Treaty Law:
See, Wineman v. Gastrell 53 fed 697, 2 us.

Treaties are the supreme law of the land: Judges in every state shall be bound thereby.
Anything in the Constitutions or Laws of any state to the contrary notwithstanding any
act of the legislature cannot stand in the way. The Treaty shall be superior to the
Constitution & laws of any individual state: See, Ware v. Hylton 1796, 3 Dall. (3us.199).
[Page 7 of 18]


Van Horn v. State                                                                        Page 5
                                            ***

Keefer, thru his Attorney at Law Don E. Ellyson sent me September 5th, 6th, & 8th, “Notice
& Demand to Vacate”.

I having received but not accepted said notices returning them to Keefer “Refused for
Fraud Without Dishonor” September 12th, 2003. September 12th, 2003 accompanying the
above I sent Keefer notice in form of a “Refusal for Fraud” Certified Mail No. 7002 0510
0000 3158 3199. [Page 8 of 18]

                                            ***

The Texas Court of Criminal Appeals: An information charging the driver of a motor
vehicle upon a public highway without a driver’s license charges no offense as there is
no such driver’s license known to the law: Keith Brooks v. State, 158 Tex. Crim. 546; 258
S.W.2d 317. [Page 9 of 18]

                                            ***

§2.1 Form. A plea to the jurisdiction may be included in the answer or filed as a separate
motion. TRCP 85. If filed as a motion, it should be captioned as a motion to dismiss for
lack of jurisdiction. [Page 12 of 18]

                                            ***

The fact of this matter is I challenge the jurisdiction. It should have been granted without
any delay.

What makes it criminal anyway? [Page 13 of 18]

                                            ***

The only presumption is that they, “can’t do that”, & “that” being they can’t ‘Prosecute
me’ period!!! [Page 14 of 18]

                                            ***

You should know the point of the Revolution & 1776 Constitution/Bill of Rights was to
end the feudal system in America. Encompassing these facts further is the Abridgment
of congressional debates of Congress of 1820, & Wallace v. Harmstad of 1863. etc.




Van Horn v. State                                                                     Page 6
I my Rightful expectation of you is that the only right any judicial officer has being that
there is sufficient evidence of the law & facts, that my rights are paramount, inviolable,
& inalienable, & that I’m suffering a proximate damage a loss of hours & days of work
do to preparing my very necessary defense, for such reasons the Court should end the
litigation, & award me just & reasonable damages. [Pages 16-17 of 18]

                                           ***

The situation exists where in you have against me fraudulent charges, e.g. you are
pursuing a criminal action against me which is the subject of my complaint.

The Court’ only appropriate action is to drop said claims for lack of jurisdiction. [Page
17 of 18]

                                           ***

I have plead presented & stood there & stated that I cannot be prosecuted on charges that
outside the scope of the state’s criminal authority, & I’ve repeatedly read off paramount
law in in support of my standing. The state wherein as a sovereign having coupled
personal jurisdiction may in some circumstances have a viable cause in regards to said
charges. But in my situation such circumstances do not exist, thus I am entitled to all the
rights of review such fundamental error provides. [Page 18 of 18]




Van Horn v. State                                                                    Page 7